United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS         October 20, 2004
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                              No. 04-10530
                          Conference Calendar


ROBERT JOSEPH WILLIAMS,

                                           Plaintiff-Appellant,

versus

JULIO P. UY, DR.,

                                           Defendant-Appellee.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Northern District of Texas
                       USDC No. 2:04-CV-11
                       - - - - - - - - - -

Before JOLLY, JONES, and WIENER, Circuit Judges.

PER CURIAM:*

     Robert Joseph Williams, Texas prisoner # 757180, appeals

from the district court’s sua sponte dismissal of his 42 U.S.C.

§ 1983 civil rights complaint for failure to exhaust

administrative remedies, pursuant to 42 U.S.C. § 1997e, with

prejudice to proceeding in forma pauperis (IFP) pursuant to 28

U.S.C. § 1915(b).   Williams had alleged that the prison doctor

was deliberately indifferent to his serious medical needs.        In

his appellate brief, Williams does not address the district

court’s conclusion that he failed to exhaust administrative

remedies by filing prison grievances.    He neither denies failing


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 04-10530
                                 -2-

to pursue such remedies nor argues that he has a valid defense to

the exhaustion requirement.   Failure to identify an error in the

district court’s analysis is the same as if the appellant had not

appealed the judgment.    See Brinkmann v. Dallas County Deputy

Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).    Because

Williams has failed to contest the district court’s conclusion

that he failed to satisfy the exhaustion requirement, he has

waived the only issue relevant to his appeal.     See Yohey v.

Collins, 985 F.2d 222, 225 (5th Cir. 1993) (issues not briefed

are deemed abandoned).

     Williams’s appeal is without arguable merit and is thus

frivolous.    See Howard v. King, 707 F.2d 215, 220 (5th Cir.

1983).   Accordingly, the appeal is DISMISSED.   5TH CIR. R. 42.2.

The dismissal of this appeal counts as a “strike” for purposes of

28 U.S.C. § 1915(g), as does the district court’s dismissal as

frivolous.    See Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th

Cir. 1996).   We caution Williams that once he accumulates three

strikes, he may not proceed IFP in any civil action or appeal

filed while he is incarcerated or detained in any facility unless

he is under imminent danger of serious physical injury.     See

28 U.S.C. § 1915(g).

     APPEAL DISMISSED; SANCTION WARNING ISSUED.